Honorable Bevlngton Reed                  Opinion No. M-876
Commissioner, Coordinating Board,
  Texas College and University System     Re:   Taxing authority and
P. 0. Box 12788, Capitol Station                jurisdiction of physi-
Austin, Texas 78711                             cal facilities relating
                                                to junior colleges
                                                under Sections 51.016
                                                and 51.017 of the Texas
Dear Dr. Reed:                                  Edu,cationCode.
          You have requested the opinion of this office upon the
following questions:
          "What will be the taxing authority of the
     governing board of the junior college district
     while comprised of Independent School District
     Board of Trustees for purposes, Including but
     not limited to, of the maintenance and opera-
     tion of a junior college?
          "What would be the taxing authority of the
     junior college board should a separate governing
     board for the junior college district subsequently
     be established under either Section 51.016 or
     51.017?
          "Assuming creation of a separate board under
     either Section 51.016 or 51.017, which of the two
     boards, the Independent School District Board or
     Junior College District Board, would then have
     jurisdiction (a) over facilities available at
     the time the junior college district was created;
     and (b) over facilities created specifically for
     junior college use prior to separation of the
     boards?"
          By virtue of the information contained in your opinion
request, it would appear that the Houston Independent School District
would meet the basic requirements to avail Itself of either the
provisions of Section 51.011* of the Texas Education Code or Article

This Section Is a part of Subchapter B of Chapter 51 of the Code.
Hon. Bevington Reed, page 2                       (M-876)


2815h-2a, Vernon's Civil Statutes, in connection with the creation
of a junior college district. However, the Houston Independent
School District has elected to proceed pursuant to the provisions
of Subchaoter B of Chaoter 51 of the Texas Education Code rather
than Article 2815h-2a.- See-in this connection Attorney General's
Opinion No. M-851 (1971).
          Section 51.015 of the Texas Education Code provides that:
         "A junior college established by an in-
    dependent school district that has assumed con-
    trol of schools already validated or established
    nursuant to the orovisions of this Chanter may
    be governed, administered, and controlled byand
    Uii
     that independent or city school district."
     (Emphasis
          Section 51.016 of the Texas Education Code provides in
part that:
         "A junior college established by an in-
    dependent school district or city that has
    assumed control of schools already validated
    or established pursuant to the provisions of
    this chapter may be governed, administered, and
    controlled by and under the direction of a
    separate board of trustees, which may be
    placed in authority by either of the follow-
    ing procedures. . . . (Emphasis added.)
          Section 51.073 of the Texas Education Code provides that:
         "The board of trustees of junior college
    districts shall be governed in the establishment,
    management and control of the junior college by
    the general law governing the establishment,
    management and control of independent school
    districts,,insofaras the general law is ap-
    plicable.
          Section 23.26 of the Texas Education Code, dealing with
powers and duties of trustees of independent school districts,
provides in part that:
          "(a) The trustees shall constitute a body
     corporate and in the name of the school district
     may acquire and hold real and personal property.
     . . .
                           -4274-
.     .




    Hon. Bevington Reed, page 3                  (M-876)



               1,
                    .   .   .


               v(c), All rights and titles to the school
          property of the district, whether real or personal,
          shall be vested In the trustees and their successors
          in office. . . !
              Section 51.102 of the Texas Education Code provides
    in part that:
               "(a) The governing board of each junior
          college district. . . shall be authorized to
          issue negotiable coupon bonds for the construc-
          tion and equipment of school buildings and the
          purchase of the necessary sites therefor, and
          levy and pledge annual ad valorem taxes for
          the further maintenance of its public junior
          college or junior colleges; provided that the
          annual bond tax shall never exceed 50 cents
          on the $100 valuation of taxable property in
          the district, and the annual bond tax, If any,
          together with the annual maintenance tax shall
          never exceed the aggregate of $1 on the $100
          valuation of taxable property in the district.
          . . .
               "(b) N o such bonds shall be Issued and
          none of the aforesaid taxes shall be levied
          unless authorized by a majority of the resident,
          qualified electors of the district who own
          taxable property therein and who have duly
          rendered the same for taxation, voting at an
          election held for such purpose. . .
              A study of the foregoing provisions of the Texas Educa-
    tion Code reveals that the taxing authority of a junior college
    district created or established pursuant to Subchanter B of Chapter
    51 of the Texas Education Code (Sections 51.011-51.018) is specified
    In Subchapter 0 of Chapter 51 of the Texas Education Code (Sections
    51.101-51.103) and with the limitations found In Section 51.102.
              Such taxing authority and provisions are applicable re-
    gardless of whether the board of trustees of the junior college
    district is the board of trustees of the Independent school district,
    as authorized by Section 51.015, or a separate board of trustees, as
    authorized by Section 51.016.


                                -4275-
Hon. Bevington Reed, page 4                  (M-876)


          The taxing authority found In Article 2815h-2a would
only be applicable in those Instances where the independent school
district had elected to establish or create the junior college
district pursuant to the provisions of Article 2815h-2a. See
Attorney General's Opinion No. M-851 (1971).
          As to your final question, we are of the opinion that
in the event a separate board of trustees is created for govern-
ing the junior college district, pursuant to the provisions of
Section 51.016 or Section 51.017, that in such event the separate
board of trustees would have control and management of all personal
and real property of the junior college district purchased or ac-
quired with funds of the junior college district but only such
control or jurisdiction over property of the,independent school
district purchased or acquired with funds of the independent school
district as the board of trustees of such independent school dis-
trict authorizes or has agreed upon with the separate governing
board of trustees of the junior college district. Section 51.073,
Section 23.26 and Section 51.016 of the Texas Education Code. We
have not passed upon the applicability of Article 2815k, Vernon's
Civil Statutes, but are of the opinion that our holding in regard
with your last question Is not inconsistent therewith.
                     SUMMARY
          The taxing authority of a junior college
     district created puruant to the provisions of
     Subchapter B of Chapter 51 of the Texas Education
     Code is specified in Subchapter G of Chapter 51
     of the Texas Education Code, regardless of whether
     the board of trustees of the junior college dis-
     trict is also the board of trustees of the in-
     dependent school district, as authorized by
     Section 51.015, or a separate board of trustees,
     as authorized by Section 51.016. In the event a
     separate board of trustees is created to govern
     the junior college district, pursuant to Section
     51.016 or Section 51.017, such board would have
     control and management of all property acquired
     with funds of the junior college district, but
     only such control or jurisdiction over property
     of the independent school district as the board
     of such district authorizes or has agreed upon.




                          -4276-
Hon. Bevlngton Reed, page 5                     (M-876)



                                      truly yours,



                                        y General of Texas
Prepared by Pat Bailey
Assistant Attorney General

APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
John Reeves
Bob Lattlmore
James McCoy
Jerry Roberts
PlEADEF. GRIFFIN
Staff Legal Assistant
ALFBDWALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -4277-